Case 2:18-cv-00521-RWS-RSP Document 35 Filed 12/17/19 Page 1 of 2 PageID #: 299



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  MONUMENT PEAK VENTURES, LLC,

                      Plaintiff,

  v.                                                    2:18-cv-00521-RWS-RSP

  HMD GLOBAL OY,

                      Defendant.


       JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT

         Plaintiff Monument Peak Ventures, LLC and defendant HMD Global Oy hereby state

 that all matters in controversy between them have been settled, in principle, and jointly request

 that the Court stay all pending deadlines in this case through and including January 16, 2020 so

 that appropriate dismissal papers may be submitted. Those deadlines include the unreached

 deadlines contained in the Court’s Docket Control Order (D.I. 28), the deadlines in this Court’s

 standing orders, and all deadlines under the Rules of Practice for Patent Cases before the Eastern

 District of Texas.

 //

 //

 //

 //

 //

 //

 //

 //

 //
Case 2:18-cv-00521-RWS-RSP Document 35 Filed 12/17/19 Page 2 of 2 PageID #: 300



   December 17, 2019                              Respectfully submitted,

  /s/ Marc Belloli, with permission, by          /s/ Matthew J. Moffa
  Matthew J. Moffa                               John D. Penn, Bar No. 15752300
  M. Elizabeth Day (CA SBN 177125)               JPenn@perkinscoie.com
  Admitted to Practice in Texas                  PERKINS COIE LLP
  eday@feinday.com                               500 N. Akard Street, Suite 3300
  David Alberti                                  Dallas, Texas 75201
  dalberti@feinday.com                           Phone: (214) 965-7700
  Sal Lim                                        Fax: (214) 965-7799
  slim@feinday.com
  Marc Belloli                                   William J. McCabe
  mbelloli@feinday.com                           WMcCabe@PerkinsCoie.com
  FEINBERG DAY KRAMER                            Matthew J. Moffa
  ALBERTI LIM TONKOVICH &                        MMoffa@PerkinsCoie.com
  BELLOLI LLP                                    PERKINS COIE LLP
  1600 El Camino Real, Suite 280                 1155 Avenue of the Americas, 22nd Floor
  Menlo Park, CA 94025                           New York, New York 10036-2711
  Tel: 650 618-4360                              Phone: (212) 262-6900
  Fax: 650 618-4368                              Fax: (212) 977-1649

  Attorneys for Plaintiff                        Attorneys for Defendant
  Monument Peak Ventures, LLC                    HMD Global Oy



                                 CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who have consented to electronic service are

 being served with a copy of this document via the Court’s CM/ECF system per Local Rule CV-

 5(a)(3) on December 17, 2019.


                                                     /s/ Matthew J. Moffa
                                                     Matthew J. Moffa
